Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2021.02.03
                                                                        16:20:50 -06'00'



                  People v. Johnson, 2019 IL App (1st) 162999



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Respondent-
Caption             Appellee, v. MICHAEL JOHNSON, Petitioner-Appellant.



District & No.      First District, Fourth Division
                    No. 1-16-2999



Filed               December 26, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 03-CR-8365; the
Review              Hon. Diane Cannon, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, Thomas A. Lilien, and Darren E. Miller, of State
Appeal              Appellate Defender’s Office, of Elgin, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    John E. Nowak, and Noah Montague, Assistant State’s Attorneys, of
                    counsel), for the People.



Panel               PRESIDING JUSTICE GORDON delivered the judgment of the
                    court, with opinion.
                    Justices Lampkin and Burke concurred in the judgment and opinion.
                                               OPINION

¶1        Defendant Michael Johnson appeals from the second-stage dismissal of his petition for
     postconviction relief. After a jury trial, he was convicted of first degree murder with a firearm
     and sentenced to 75 years with the Illinois Department of Corrections.
¶2        In this appeal, defendant claims (1) that his trial counsel was ineffective for failing to move
     to suppress his statements on the ground that the police questioned him after he had invoked
     his right to counsel in violation of Edwards v. Arizona, 451 U.S. 477 (1981), and (2) that his
     appellate counsel was ineffective for failing to argue that his trial counsel was ineffective for
     failing to raise the Edwards violation.
¶3        In response, the State argues (1) that defendant’s trial counsel did, in fact, claim in
     defendant’s pretrial motion to suppress, among other things, that police interrogation continued
     after defendant had asserted his right to counsel; (2) that the trial court held a suppression
     hearing on this motion, at which defendant testified; (3) that, during arguments at the hearing,
     the State cited People v. Perry, 147 Ill. 2d 430 (1992), an Illinois Supreme Court case that
     discussed the United States Supreme Court case of Edwards; and (4) that the trial court denied
     defendant’s suppression motion finding, “based on the credibility of the witnesses,” that
     defendant received Miranda warnings and voluntarily chose to make a statement. See Miranda
     v. Arizona, 384 U.S. 436 (1966).
¶4        In reply, defendant argues (1) that, although defendant’s pretrial motion claimed that
     interrogation continued after defendant invoked his right to counsel, the motion did not
     specifically cite Edwards; (2) that, although the State cited an Illinois case discussing Edwards,
     defendant’s trial counsel did not offer an argument in response; and (3) that, although the trial
     court denied defendant’s motion on credibility grounds, the trial court did not specifically
     articulate a ruling on the Edwards issue. In addition, defendant argues that this court may not
     consider credibility issues until the third stage of the postconviction process.
¶5        For the reasons stated below, we find that this issue was litigated prior to defendant’s trial
     and, thus, neither his trial counsel nor his appellate counsel can be found ineffective for failing
     to raise it. As a result, we affirm the second-stage dismissal of defendant’s postconviction
     petition.

¶6                                          BACKGROUND
¶7       This court has set forth the facts of this case and discussed the evidence at trial in a prior
     order (People v. Johnson, No. 1-08-1095 (2010) (unpublished order under Illinois Supreme
     Court Rule 23)), which we incorporate here by reference. Since we do not need to consider the
     sufficiency of evidence at trial, we provide here only a short synopsis of the offense and the
     evidence.
¶8       The State’s evidence at trial established that defendant, acting as a hit man for drug dealer
     Marc Norfleet, killed police informant Adam Schultz. The evidence at trial included
     defendant’s own videotaped statement, in which defendant admitted that, in exchange for
     Norfleet’s promises of both money and entry into the drug business, he shot the victim. During
     his videotaped statement, defendant stated that Norfleet drove him, as well as defendant’s
     nephew Larry Jones and the victim, to the mouth of an alley where defendant and the victim
     exited the vehicle. In the alley, the victim turned his head, and defendant shot him once in the


                                                  -2-
       head. Defendant’s confession was corroborated by the trial testimony of defendant’s nephew
       Larry Jones, who testified that Jones, Norfleet, defendant, and the victim drove around; that
       they made a stop at which defendant and the victim exited the vehicle; and that Jones and
       Norfleet drove away and returned after 15 minutes to pick up defendant, who was then alone.
       In addition, defendant stated on the videotape that Norfleet had given him a .38-caliber
       revolver, and that fact was corroborated by the testimony of a firearms expert who testified
       that the bullet fragments found in the victim’s body came from a single .38-caliber bullet.
¶9         The issue in this appeal concerns defendant’s pretrial suppression motion, the subsequent
       hearing on that motion, the parties’ arguments at the hearing, and the trial court’s ruling at the
       conclusion of the hearing, so we describe those facts in more detail.
¶ 10       On February 28, 2007, defendant’s trial counsel filed a motion to suppress statements that
       claimed, among other things, “[t]hat the statements sought to be suppressed were obtained as
       a result of interrogation which continued after the defendant had elected to remain silent and
       had elected to consult with an attorney prior to further questioning in violations of the 5th and
       14th Amendments.”
¶ 11       At the suppression hearing held on September 26, 2007, both sides waived opening
       statements, but the State asked “that the defendant be sworn to the motion.” Defendant then
       swore under oath that he had read the motion.
¶ 12       Detective John Callaghan testified that, on December 20, 2001, while working at Area 5 in
       Chicago, he was assigned to investigate the murder of Adam Schultz, which had occurred five
       days earlier. In connection with that investigation, he learned that Milwaukee police had
       arrested defendant on July 8, 2002, regarding an unrelated murder and had also arrested
       Franklin Bogan on July 9, 2002, for a narcotics offense. Between July 13 and July 23, 2002,
       Callaghan interviewed Bogan because Bogan indicated he had received information about the
       Schultz murder from defendant, who had been talking about it in jail. On August 13, 2002,
       Callaghan interviewed Bogan again with Assistant State’s Attorney (ASA) Michael McHale
       for the purpose of obtaining Bogan’s consent for a “consensual overhear.” The trial court
       signed an order authorizing the consensual overhear, and between August 14 and September
       3, 2002, several attempts were made to record conversations between defendant and Bogan.
¶ 13       Callaghan testified that, on August 27, 2002, he located defendant’s nephew Larry Jones
       in the Cook County Jail and transported him to Area 5 to interview him; but Jones denied
       knowing any of the parties involved in the Schultz murder. On the same date, August 27, 2002,
       a Milwaukee detective, Paul Bratonja, and Deputy U.S. Marshal Patrick Amerson arrived in
       Chicago with defendant in custody for the purpose of investigating an unrelated Milwaukee
       murder. Callaghan did not know prior to that day that they were bringing defendant to Chicago.
       Callaghan did not interview defendant then and was not aware of any interviews with
       defendant at Area 5 on that date.
¶ 14       Callaghan testified that on that same date, August 27, 2002, he learned that codefendant
       Marc Norfleet, the person who ordered the Schultz murder, had been arrested in Neenah,
       Wisconsin. On September 3, 2002, Callaghan went to Milwaukee to meet with defendant at a
       Milwaukee police station. In the interview room, Detective Robert Carrillo advised defendant
       of his Miranda rights, and defendant indicated he understood his rights and agreed to speak
       with them. The detectives confronted defendant with some of the evidence, but he denied any
       knowledge of the offense. Detective Carrillo explained that an ASA from Cook County was
       present in Milwaukee, and defendant indicated he would like to speak with her. The detectives

                                                   -3-
       exited the room, and ASA Ward and Detective Carrillo returned and conducted subsequent
       interviews with defendant. Callaghan obtained lunch for defendant and provided him with
       cigarettes but was not present for the subsequent interviews. At 5:43 p.m. on September 3,
       2002, defendant provided a videotaped statement in the presence of ASA Ward and Detective
       Carrillo. ASA Ward had brought with her from Chicago a tripod and a camera, which
       Callaghan started before exiting the room. 1
¶ 15        Detective Callaghan testified that the entire time that he was with defendant on September
       3, 2002, defendant never asked for an attorney, never indicated that he wanted to remain silent,
       and never refused to talk with them. Neither Callaghan nor anyone in his presence questioned
       defendant regarding the offense in Milwaukee for which defendant was being held. Neither
       Callaghan nor anyone in his presence told defendant that if defendant did not cooperate he
       would receive the death penalty. No one drew two boxes, labeled one box “live” and the other
       box “die,” and told defendant to choose. No one told defendant that if he provided a statement
       he would not receive the death penalty but that if he did not provide a statement his nephew,
       Larry Jones, would be charged with first degree murder and face the death penalty.
¶ 16        On cross-examination, defendant’s trial counsel asked whether, in July 2002, Callaghan
       knew that defendant had an attorney representing him on the unrelated case in Milwaukee.
       Callaghan testified that he had “no idea” whether defendant had an attorney in July 2002, and
       Callaghan did not check to determine if defendant was represented in the Milwaukee case. On
       redirect examination, Callaghan testified that, on September 3, 2002, defendant also asked
       questions and posed hypotheticals to the detectives. In response to defendant’s hypotheticals,
       the detectives informed him that there was an ASA to whom he could speak. On recross-
       examination, Callaghan testified that, on September 3, 2002, defendant asked “how long could
       a person get for something like this” and what the possible penalties were. Callaghan did not
       recall if he told defendant that “he was looking at the death penalty.” Callaghan admitted that
       the police report does not indicate that defendant asked any hypothetical questions or “what-
       if’s.”
¶ 17        ASA Kim Ward testified that, on August 26, 2002, she met with Detective Robert Carrillo
       and ASA Michael Hale for the purpose of obtaining an arrest warrant for Marc Norfleet based
       on an accountability theory. Ward traveled to Neenah, Wisconsin, on August 27, 2002, when
       the Norfleet arrest warrant was executed. On September 3, 2002, she traveled with Detectives
       Carrillo and Callaghan to Milwaukee to speak with defendant. The detectives interviewed
       defendant first at 10:56 a.m. for a half-hour, and then Ward met with defendant at 11:45 a.m.
       with Detective Carrillo. When she entered the room, she explained that she was an ASA and
       not his lawyer, and he indicated that he understood that. She explained that the Miranda
       warnings that he already been given still applied, and he said he understood. When she asked
       defendant if he wanted to talk to her, he said yes. During the course of their conversation,
       defendant received cigarettes and M&M’s. The introductions finished at noon, and the
       interview itself lasted three hours. After Detective Carrillo confronted defendant with a
       newspaper article concerning Norfleet’s arrest, defendant then implicated himself. When
       presented with options for memorializing his statement, defendant chose a videotaped
       statement, which began at 5:43 p.m. Prior to the start of the statement, defendant signed a
       consent to videotape form that was also signed by Ward and Carrillo.

          1
           This was later contradicted by ASA Ward, who said that she started the camera.

                                                   -4-
¶ 18        On cross-examination, Ward testified that, toward the beginning of her interview,
       defendant was “giving a bunch of hypotheticals” and “initiating a lot of questions.”
       Specifically, defendant asked, if someone was paid to murder someone, what would the penalty
       be and would he be eligible for the death penalty. Ward replied that the death penalty was one
       of the punishments. Ward testified that Detective Callaghan was not present for the video and
       that she “did” the video, placing it on a tripod and trying to center it.
¶ 19        On redirect examination, Ward testified that she spoke to defendant twice outside the
       presence of the detectives: once at 11:45 a.m. when Detective Carrillo went to retrieve the
       Norfleet article and once at 5:30 p.m. prior to the videotaping. At 11:45 a.m. she confirmed
       with defendant that the detectives had treated him well. The second time, prior to the
       videotaping, she explained to defendant that she would be the person “turn[ing] it on” and she
       also reviewed his Miranda rights with him, reading them word for word from a piece of paper
       she carried with her. Ward told defendant that these rights applied during the entire videotaping
       and that, at any point, he could stop.
¶ 20        Detective Carrillo testified that on September 2 3, 2002, he went to Milwaukee to meet
       with defendant, and he and Detective Callaghan interviewed defendant starting at 10:56 a.m.
       Carrillo read defendant his Miranda rights from a preprinted form. After each right, defendant
       indicated verbally that he understood, and at the end, he stated that he wished to speak with
       the detectives. During the ensuing half-hour interview, defendant did not implicate himself in
       the offense, but he did pose “hypotheticals,” asking about penalties. That is when the detectives
       asked if defendant would like to speak to an ASA, and he indicated that he would, so they
       asked ASA Ward to enter. Before she entered, Carrillo informed her that he had already
       advised defendant of his rights. The second interview, with ASA Ward present, began at 11:45
       a.m. and lasted three hours. Ward began by advising defendant that his Miranda rights were
       still in effect. Defendant implicated himself during the interview and chose to memorialize his
       statement by videotape, which was done. In court, Carrillo identified the consent to videotape
       form signed by defendant and Carrillo.
¶ 21        Detective Carrillo testified that at no time while defendant was with him on September 3,
       2002, did defendant ask for an attorney or ask to remain silent. Defendant did not refuse to
       speak with Carrillo or anyone else. Neither Carrillo nor anyone in Carrillo’s presence
       questioned defendant regarding the Milwaukee case or told him that if he did not cooperate he
       would receive the death penalty. Carrillo did not draw two boxes, one that said “live” and one
       that said “die,” and ask defendant to choose between them. Neither Carrillo nor anyone in his
       presence told defendant that if he gave a statement he would not receive the death penalty.
       Carrillo also did not tell defendant that if he did not cooperate his nephew Larry Jones would
       be charged with first degree murder and would face the death penalty.
¶ 22        On cross-examination, Carrillo testified that he did not take any notes during the first
       interview at 10:56 a.m. or during the second interview at 11:45 a.m., and he did not recall
       whether defendant was handcuffed. The interview room was a small, windowless room. During
       the questioning, Carrillo told defendant that he was accused of shooting Adam Schultz in the
       head in Chicago, at a certain date, time, and place. Carrillo’s report does not state that defendant
       initially denied any involvement in the offense or that defendant posed hypotheticals to the

           2
            The transcript initially states “December 3, 2002”; however, later in the testimony, the date given
       is September 3, 2002. Thus, the initial reference to December appears to be a typographical error.

                                                      -5-
       detectives and to the ASA. The newspaper article that Carrillo showed defendant indicated not
       only that Norfleet was under arrest but also that there was another suspect who was considered
       to be the “hit man.”
¶ 23       On cross-examination, defendant’s trial counsel asked: “[Defendant] was in custody on an
       unrelated charge. Did you try to contact his attorney for him?” Carrillo answered no. ASA
       Ward did inform defendant that this case was potentially a death penalty case.
¶ 24       The State rested, and the defense called Paul Bratonja, who testified that on August 27,
       2002, he was employed as a police officer with the Milwaukee police department. However,
       he was on loan at that time to the United States Marshals Service and deputized as a United
       States marshal. On August 27, 2002, between 7 and 8 a.m., Bratonja and Deputy United States
       Marshal Patrick Amerson arrived at the Milwaukee county jail to pick up defendant, in
       response to a request from a lieutenant or captain in the Milwaukee Police Department to
       transport him to Chicago. Defendant was assisting a Milwaukee investigation and was
       expected to identify certain houses in Chicago. When they arrived, defendant stated that he did
       not want to go, and Bratonja said “that was fine with me.” But then defendant asked if he would
       receive lunch. When Bratonja said yes, defendant agreed to go.
¶ 25       Bratonja testified that, during the ride, Bratonja stated that defendant was expected to
       identify certain addresses. As Amerson drove, defendant identified locations where certain
       drug transactions had occurred, and Bratonja wrote down the locations. Bratonja had been
       instructed that, after receiving information from defendant, the marshals were to go to Area 5
       and transmit the information to Detective John Callaghan, which they did. As they drove,
       defendant was seated in the back of a prisoner van, shackled by his ankles, Bratonja was in the
       front passenger seat, and Amerson was driving. When they arrived at Area 5, Amerson
       remained in the van, and Bratonja went to the door of Area 5 and asked someone to contact
       Detective Callaghan. While they waited, the marshals opened the back door of the van so that
       defendant could smoke a cigarette, and both marshals stood immediately outside the open door.
       After Detective Callaghan came down, Bratonja provided him with the information, and then
       the marshals and defendant returned to Milwaukee. Bratonja later prepared a one-page report.
¶ 26       On cross-examination, Bratonja testified that there were no plans between his office and
       the Chicago Police Department to bring defendant to Chicago in August. The purpose of the
       trip was to assist the Milwaukee Police Department in its investigation of a murder in
       Milwaukee. Bratonja had no idea where to go in Chicago; defendant directed them. However,
       defendant had no addresses; he provided only intersections. Bratonja felt defendant took them
       on a “wild goose chase.” Bratonja never spoke to Detective Callaghan prior to their arrival at
       Area 5, and Detective Callaghan did not interview defendant on that day. Defendant was never
       out of Bratonja’s presence and never left the van. The entire time that they were at Area 5 was
       20 minutes.
¶ 27       Defendant, age 32, testified that on September 3, 2002, he was in custody in Milwaukee
       on an unrelated charge and had been in custody since July 7, 2002. On the morning of
       September 3, he was transported from the Milwaukee county jail to a Milwaukee police station.
       At the jail, he had been told that he was going to speak with detectives about the Milwaukee
       case. However, at the police station, he was questioned by police officers and an ASA from
       Chicago. A Milwaukee police officer had placed him in a small, windowless room, and
       departed, leaving defendant alone in the room for 5 or 10 minutes. Defendant was not
       handcuffed at any point when he was in that room. After the Milwaukee officer departed, the

                                                  -6-
       next people to enter were Detectives Carrillo and Callaghan, who asked if defendant
       remembered him. Defendant did remember Callaghan, having met him on August 27, 2002, at
       Area 5.
¶ 28       Defendant testified that, on August 27, 2002, the sheriffs at the Milwaukee county jail
       woke him up early and told him he had “traffic court.” They took him to a room where two
       deputy marshals were waiting. The marshals asked him if he knew why they were there, and
       he said no. The marshals said that they had been advised that he was cooperating with the
       police on the Milwaukee case and that they were supposed to bring him to Chicago so that he
       could show them around. Defendant told them he was not “going anywhere with them.” After
       he stated that, “[t]hey told me that they had been advised that I would. So I told them to let me
       talk to my lawyer.” Then, “[t]hey had the sheriff take me back up stairs to my tier so I could
       get my lawyer’s card and his number, and we came back with the card. I gave it to them. They
       said they attempted to call him, but he wasn’t answering his phone.” Defendant replied that he
       did not want to go without talking to his attorney. The marshals made another phone call and
       told defendant that they had talked to an ASA on his case in Milwaukee and that if defendant
       did not cooperate, they were “going to upgrade [the] charge.” So defendant cooperated and
       came to Chicago with them.
¶ 29       Defendant testified that, as they drove to Chicago, he was in the back and the two marshals
       were in the front. After defendant directed them to certain places, they asked him if he knew
       the directions to Area 5, which he did. The marshal in the front passenger seat said he had a
       friend there whom he wanted to talk to. After arriving at Area 5, the marshal in the passenger
       seat exited the vehicle, made a call on his phone, reentered, and told the driver to drive around
       to the back of Area 5, which he did. The marshal in the passenger seat exited again and made
       a phone call, and Detective Callaghan came out. Defendant was able to observe Detective
       Callaghan through the windows of the van, as Callaghan exited Area 5 and spoke with the
       marshal who was standing outside the van. The marshal then opened up the sliding door at the
       back of the van, and Detective Callaghan introduced himself to defendant, and defendant asked
       him for a cigarette. Callaghan went back into the building and returned to give defendant a
       cigarette. Defendant did not enter Area 5, but he was able to observe his nephew, Larry Jones,
       in Area 5 because Jones was standing on a landing between floors and there were glass
       windows.
¶ 30       Defendant testified that Detective Callaghan walked away and the marshals closed the
       sliding door and reentered the van. Defendant asked them what his nephew was doing at Area
       5 and pointed. The marshals asked him what he was talking about because they did not see
       anyone where he was pointing. They then drove back to Milwaukee.
¶ 31       Defendant testified that, on September 3, 2002, he was in an interrogation room in
       Milwaukee when Detectives Carrillo and Callaghan entered, and Callaghan asked if defendant
       remembered him. They did not read defendant his rights and started to question him about the
       Schultz murder. When they started to question him, defendant told them that he did not know
       what they were talking about, that he did not want to speak to them, and that he wanted to talk
       to his lawyer. The detectives told him that the lawyer from his Milwaukee case would not have
       anything to do with his Chicago case, and they continued to question him about the Schultz
       murder. At some point, defendant agreed to give them a statement because he was scared. He
       was scared because the detectives kept telling him he was going to receive the death penalty
       and this was his chance to help himself. They told him whether he cooperated with them was

                                                   -7-
       going to determine whether he lived or died. If he did not cooperate, they were going to charge
       defendant’s nephew, Larry Jones, and seek the death penalty against him. However, if
       defendant cooperated, they would leave his nephew out of the case.
¶ 32        Defendant testified that Detective Callaghan drew one box and wrote “live” over it and
       drew another box and wrote “die” over it, then asked defendant to choose one. The detectives
       also showed defendant a newspaper article that talked about the death penalty.
¶ 33        On cross-examination, defendant testified that in September 2002 he was 27 years old.
       When he met with ASA Ward, he understood that she was not his attorney. Ward did not try
       to trick him, and she did provide Miranda warnings prior to his videotaped statement.
       Defendant testified that the detectives did not provide Miranda warnings and he did not know
       if he had stated on the videotape that they had. Defendant understood that he could have an
       attorney present when he gave the videotaped statement. Defendant had been arrested before
       and had received Miranda warnings before. On July 8, 2002, he was arrested in Milwaukee for
       first degree murder, and the Milwaukee detectives had read him the Miranda warning on that
       charge. On October 7, 2001, he was arrested for possession of a firearm by a felon and received
       Miranda warnings by the Milwaukee police on that charge. As a result, defendant knew his
       Miranda rights, but he denied that his videotaped statement to ASA Ward on September 2,
       2002, was voluntary.
¶ 34        Defendant testified that, prior to the videotaping, he read and signed a form stating that he
       was consenting to the videotaping, but that the statement itself was not voluntary. Defendant
       acknowledged that, during the videotaping, he did not complain of mistreatment by the police
       and did not ask for an attorney. In fact, he stated on the video that they treated him “pretty
       good.” When asked on the videotape if he gave this statement freely and voluntarily, he
       answered yes. Defendant acknowledged that, on the videotape, he agreed that no threats or
       promises had been made. Defendant testified that he had an opportunity to speak with ASA
       Ward alone and he did not complain to her about not receiving an attorney. He did ask ASA
       Ward, if he cooperated and gave the statement that the detectives wanted, whether he would
       then not receive the death penalty. She said that she was not the ASA on the case, so that it
       was not “her call to make.” Thus, defendant provided the videotaped statement knowing that
       the death penalty was still a possibility. With respect to the article the detectives showed him,
       defendant testified that he was in the article too and that their “purpose” was “to show” him
       “that this, in fact, was a case that [he] could get the death penalty on.” Defendant testified that
       he gave the videotaped statement because he was scared of receiving the death penalty and it
       was a chance for him to help himself and his nephew avoid the death penalty.
¶ 35        During arguments on the motion, the State waived its opening statement and reserved its
       rebuttal argument. In the defense’s argument, defendant’s trial counsel emphasized
       defendant’s fear of the death penalty, as corroborated by both the ASA and the detectives, and
       argued that threats and promises regarding both the death penalty and his nephew overbore
       defendant’s will, rendering his statement involuntary. At the start of the State’s rebuttal, the
       prosecutor directed the trial court’s attention “to the allegations that are actually laid out in the
       motion” and went through the allegations, claim by claim. In response to defendant’s claim
       that police interrogated him despite his request for counsel, the State cited the Illinois Supreme
       Court case of Perry, 147 Ill. 2d 430.
¶ 36        After hearing all the evidence and listening to arguments, the trial court denied the
       suppression motion “based on the credibility of the witnesses.”

                                                     -8-
¶ 37        In defendant’s initial pro se postconviction petition and his supplemental postconviction
       petition filed by counsel, defendant raised numerous claims, but he pursues only one claim on
       this appeal.
¶ 38        In his supplemental petition, defendant claims, with respect to the suppression motion, that
       trial counsel did not “clearly articulate” an Edwards claim. The petition observed that Edwards
       requires that, once a suspect invokes his fifth amendment right to counsel, all custodial
       interrogation must cease and it may resume only if counsel has been made available to the
       defendant or if the defendant initiates communication. Edwards, 451 U.S. at 484-85.
¶ 39        The trial court dismissed defendant’s petitions, including the claim that defendant asserts
       on this appeal, finding that defendant’s trial counsel “conducted a full” suppression “hearing
       during which he ably advocated on behalf of his client.” The court found that defendant’s trial
       counsel “vehemently argued that [defendant] was (1) coerced into making his statement;
       (2) not informed of his Miranda rights; and (3) interrogated after he had elected to remain
       silent and had elected to consult with an attorney prior to further questioning” and that counsel
       “cross-examined every single witness.”
¶ 40        A timely notice of appeal was filed, and this appeal followed. For the following reasons,
       we affirm.

¶ 41                                             ANALYSIS
¶ 42                               I. Stages of Postconviction Proceedings
¶ 43       In the case at bar, defendant claims that the trial court erred by dismissing his
       postconviction petition at the second stage.
¶ 44       The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)) provides
       a statutory remedy for criminal defendants who claim that their constitutional rights were
       violated. People v. Edwards, 2012 IL 111711, ¶ 21. The Act is not intended to be a substitute
       for a direct appeal; instead, it is a collateral proceeding, which attacks a final judgment.
       Edwards, 2012 IL 111711, ¶ 21.
¶ 45       The Act provides for three stages of review by the trial court. People v. Domagala, 2013
       IL 113688, ¶ 32. At the first stage, the trial court may summarily dismiss a petition that is
       frivolous or patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2018); Domagala, 2013
       IL 113688, ¶ 32. “[A] petition is frivolous or patently without merit only if it has no ‘arguable
       basis either in law or in fact.’ ” People v. Petrenko, 237 Ill. 2d 490, 496 (2010) (quoting People
       v. Hodges, 234 Ill. 2d 1, 16 (2009)).
¶ 46       If a trial court does not dismiss a petition at the first stage, the petition then advances to the
       second stage, where counsel is appointed if a defendant is indigent. 725 ILCS 5/122-4 (West
       2018); Domagala, 2013 IL 113688, ¶ 33. After counsel determines whether to amend the
       petition, the State may file either a motion to dismiss or file an answer to the petition. 725 ILCS
       5/122-5 (West 2018); Domagala, 2013 IL 113688, ¶ 33. At the second stage, the trial court
       must determine “whether the petition and any accompanying documentation make a substantial
       showing of a constitutional violation.” People v. Edwards, 197 Ill. 2d 239, 246 (2001).
¶ 47       If the defendant makes a “substantial showing” at the second stage, then the petition
       advances to a third-stage evidentiary hearing. Domagala, 2013 IL 113688, ¶ 34. At a third-
       stage evidentiary hearing, the trial court acts as a factfinder in determining witness credibility,



                                                     -9-
       the weight to be given particular testimony and evidence, and the resolution of any evidentiary
       conflicts. Domagala, 2013 IL 113688, ¶ 34.
¶ 48       When a matter is decided without an evidentiary hearing, as it was in this case, we review
       the trial court’s decision under a de novo standard of review. See People v. Hommerson, 2014
       IL 115638, ¶ 6 (first-stage summary dismissal); People v. Tyler, 2015 IL App (1st) 123470,
       ¶ 151 (second-stage dismissal (citing People v. Pendleton, 223 Ill. 2d 458, 473 (2006))). Under
       a de novo standard, the reviewing court owes no deference to the trial court’s judgment or
       reasoning. Tyler, 2015 IL App (1st) 123470, ¶ 151. De novo consideration means that the
       reviewing court performs the same analysis that a trial judge would perform. Tyler, 2015 IL
       App (1st) 123470, ¶ 151.
¶ 49       In addition, a reviewing court may affirm on any basis found in the record. In re
       Gabriel W., 2017 IL App (1st) 172120, ¶ 31; People v. Miles, 2017 IL App (1st) 132719, ¶ 22;
       People v. Daniel, 2013 IL App (1st) 111876, ¶ 37 (“we may affirm on any basis appearing in
       the record, whether or not the trial court relied on that basis or its reasoning was correct”).

¶ 50                                II. Ineffective Assistance of Counsel
¶ 51        Defendant asserts two layers of ineffective assistance of counsel—ineffectiveness by both
       his trial counsel and his counsel on direct appeal.
¶ 52        Every Illinois defendant has a constitutional right to the effective assistance of counsel
       under the sixth amendment to the United States Constitution and article I, section 8, of the
       Illinois Constitution. U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8; Domagala,
       2013 IL 113688, ¶ 36.
¶ 53        The Illinois Supreme Court has found that, to determine whether a defendant was denied
       his or her right to effective assistance of counsel, an appellate court must apply the two-prong
       test set forth in Strickland v. Washington, 466 U.S. 668 (1984). Domagala, 2013 IL 113688,
       ¶ 36 (citing People v. Albanese, 104 Ill. 2d 504, 526 (1984) (adopting Strickland for Illinois));
       People v. Colon, 225 Ill. 2d 125, 135 (2007) (also citing Albanese). Under Strickland, a
       defendant must prove both (1) that his attorney’s actions constituted errors so serious as to fall
       below an objective standard of reasonableness and (2) that, absent these errors, there was a
       reasonable probability that his trial would have resulted in a different outcome. Domagala,
       2013 IL 113688, ¶ 36 (citing Strickland, 466 U.S. at 694); People v. Ward, 371 Ill. App. 3d
       382, 434 (2007) (also citing Strickland).
¶ 54        “The Strickland standard applies equally” to claims concerning trial and appellate counsel.
       Petrenko, 237 Ill. 2d at 497. A defendant raising a claim concerning appellate counsel “must
       show both that appellate counsel’s performance was deficient and that, but for counsel’s errors,
       there is a reasonable probability that the appeal would have been successful.” Petrenko, 237
       Ill. 2d at 497. If a postconviction petition claims that appellate counsel was ineffective for
       failing to raise trial counsel’s ineffectiveness, a reviewing court must first consider whether
       the claim of trial counsel’s ineffectiveness would have succeeded on direct appeal. See
       Petrenko, 237 Ill. 2d at 501-52. If the underlying claim would not have succeeded on direct
       appeal, then “there is no arguable legal basis” for defendant’s claim of ineffective assistance
       of appellate counsel, and “summary dismissal of his pro se postconviction [petition]” is
       “proper.” Petrenko, 237 Ill. 2d at 501-02.



                                                   - 10 -
¶ 55        At the second stage of proceedings under the Act, a petition alleging ineffective assistance
       of counsel must make (1) a substantial showing that counsel’s performance fell below an
       objective standard of reasonableness and (2) a substantial showing that the defendant was
       prejudiced. See Edwards, 197 Ill. 2d at 246; Petrenko, 237 Ill. 2d at 497 (citing Hodges, 234
       Ill. 2d at 17).
¶ 56        To prevail, a defendant must satisfy both prongs of the Strickland test. Colon, 225 Ill. 2d
       at 135; People v. Evans, 209 Ill. 2d 194, 220 (2004). That means that, if an ineffective-
       assistance claim can be disposed of because the defendant cannot satisfy one prong, we need
       not determine the remaining prong. People v. Graham, 206 Ill. 2d 465, 476 (2003). In the case
       at bar, we do not need to consider the second prong of the Strickland test since the first prong
       is not satisfied. See Graham, 206 Ill. 2d at 476.

¶ 57                                          III. Trial Strategy
¶ 58        To establish the first prong, a defendant must overcome the strong presumption that the
       challenged action or inaction may have been the product of sound trial strategy. People v.
       Manning, 241 Ill. 2d 319, 327 (2011); People v. Banks, 2016 IL App (1st) 131009, ¶ 123.
       Matters of trial strategy are generally immune from claims of ineffective assistance of counsel.
       Manning, 241 Ill. 2d at 327; Banks, 2016 IL App (1st) 131009, ¶ 123.
¶ 59        “[E]ffective assistance of counsel refers to competent, not perfect, representation.” People
       v. Palmer, 162 Ill. 2d 465, 476 (1994); People v. Stewart, 104 Ill. 2d 463, 491-92 (1984). Since
       a defendant is “entitled to reasonable, not perfect, representation,” “mistakes in strategy or in
       judgment do not, of themselves, render the representation incompetent.” People v. Fuller, 205
       Ill. 2d 308, 331 (2002). A defendant must overcome “the strong presumption that counsel’s
       performance fell within [the] wide range of reasonable professional assistance.” Palmer, 162
       Ill. 2d at 476.
¶ 60        Although an argument by counsel may not ultimately succeed, selecting which issues to
       argue is generally viewed as “the result of considered trial strategy and thus immune from an
       ineffectiveness claim.” People v. Trice, 2017 IL App (1st) 152090, ¶ 69; see also People v.
       Edmondson, 2018 IL App (1st) 151381, ¶ 36 (a counsel’s tactical decisions in her closing
       presentation are at the quintessential heart of trial strategy).
¶ 61        On this appeal, defendant claims that his trial counsel did not clearly articulate an Edwards
       claim that police interrogated defendant after he had asserted his right to counsel. In Edwards,
       the United States Supreme Court “h[e]ld that when an accused has invoked his right to have
       counsel present during custodial interrogation, a valid waiver of that right cannot be established
       by showing only that he responded to further police-initiated custodial interrogation even if he
       has been advised of his rights.” Edwards, 451 U.S. at 484. The Court “further h[e]ld that an
       accused, *** having expressed his desire to deal with the police only through counsel, is not
       subject to further interrogation by the authorities until counsel has been made available to him,
       unless the accused himself initiates further communication, exchanges, or conversation with
       the police.” Edwards, 451 U.S. at 484-85.
¶ 62        Defendant argues pursuant to Edwards that, once he asserted his right to counsel on August
       27, 2002, to the United States marshals, all police-initiated custodial interrogation had to cease




                                                   - 11 -
       until counsel was made available to him. See People v. Lira, 318 Ill. App. 3d 118, 126 (2001). 3
       Defendant argues that his trial counsel was ineffective for failing to “clearly articulate” and
       pursue this claim.
¶ 63        It is stating the obvious to observe that, for Edwards to require suppression, there must first
       be a factual finding that the defendant, in fact, invoked his right to counsel. E.g., Lira, 318 Ill.
       App. 3d at 124 (the appellate court found that it was not against the manifest weight of the
       evidence for the trial court to find that the defendant invoked his fifth amendment right to
       counsel). At the suppression hearing, defendant testified that he asked to speak to his counsel
       on August 27, 2002, when the marshals arrived to transport him from Milwaukee to Chicago
       for the day. He claims that it was his desire to talk to his attorney that caused him to balk,
       initially, at traveling with the marshals to Chicago. However, contrary to defendant’s
       testimony, one of the marshals testified that, once defendant heard he would receive lunch, he
       agreed to go. Defendant does not explain why, if the trial court was not persuaded by his
       testimony about repeated rights violations, it was ineffective of counsel not to forcefully argue
       this particular one.
¶ 64        In the case at bar, defendant’s trial counsel did claim in a pretrial suppression motion that
       police interrogated defendant after he had asserted his right to counsel in violation of his fifth
       amendment rights. At the suppression hearing, defendant testified repeatedly that he had
       asserted his right to counsel, both on August 27, 2002, when the marshals arrived in Milwaukee
       to bring him to Chicago, and on September 3, 2002, when Detectives Carrillo and Callaghan
       arrived in Milwaukee to interview him about the Schultz murder. At the conclusion of the
       suppression hearing, during arguments, the State cited an Illinois case that discussed Edwards.
       In its ruling on defendant’s pretrial motion, the trial court denied the motion based on the
       witnesses’ respective credibility and resolved all factual conflicts in the State’s favor. The fact
       that defendant’s trial counsel did not specifically cite Edwards in the pretrial motion is not
       dispositive, particularly where he made sure that the claim was set forth during defendant’s
       suppression testimony. The fact that trial counsel chose not to respond to a specific case cited
       by the State and chose to emphasize other points during argument was a matter of trial strategy
       that is immune from an ineffectiveness claim. See Edmondson, 2018 IL App (1st) 151381,
       ¶ 36; Trice, 2017 IL App (1st) 152090, ¶ 69. At the suppression hearing, the State waived its
       initial argument, thereby forcing the defense to argue first, without knowing what the State
       would argue. Defense counsel could have asked the trial court for an opportunity to respond
       but chose not to. Again, this was a strategic choice. The fact that the trial court did not address
       each claim when denying defendant’s motion does not mean that the matter was not fully
       litigated. Defendant claimed in his testimony that he asserted his right to counsel; and the trial
       court simply found him, overall, not credible.
¶ 65        In sum, we cannot find trial counsel ineffective for failing to raise a claim that was, in fact,
       raised, and we cannot find appellate counsel ineffective for the same reason.




           3
             In Lira, the knowledge by Iowa police of a defendant’s invocation of his right to counsel was
       imputed to an Illinois police officer where the Illinois police officer was aware that defendant was being
       held in Iowa for an Iowa offense and, thus, had reason to expect that the defendant might have invoked
       his right to counsel during an Iowa police interrogation. Lira, 318 Ill. App. 3d at 126.

                                                      - 12 -
¶ 66                                        CONCLUSION
¶ 67      For the foregoing reasons, we affirm the trial court’s second-stage dismissal of defendant’s
       postconviction petition.

¶ 68      Affirmed.




                                                 - 13 -